LORI SCJ-f:MID
                          Certifiea Sfiortfiana Reyorter
                               Jfays County Cou-rt at Law
                           712 S. Stagecoacfi T-raa; Suite 2292
                                                                                       I
                                                                                       !
                                                                                       '
                                San :Marcos, Texas 78666
                                        512.393.7740
                                Lo-ri.scfimia@co. fiays. tx.us
          {______________________________________ }



                                                                  Sent via e-mail
Mr. Cln·is Knowles
3rd Court of Appeals                                              September 29,2015


IN RE: Appellate Cause No.: 03-15-00375-CV; Trial Court Cause No. 15-0173; Robert M.
Zapata, Appellant v Bank of America, N.A., Appellee



Dear Mr. Knowles:

The Reporter's Record in the above·referenced case has just been ordered today and
payment arrangements have been made but are still pending.

I am hereby respectfully requesting a two·week extension to file the Reporter's
Record with the Third Court of Appeals.

Thank you.

;z::~.WH"~
Lori Schmid
Certified Shorthand Reporter